IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-51275
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSEPH TEAGUE,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-00-CR-289-2
                       --------------------
                         October 24, 2001

Before JOLLY, JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel representing Joseph Teague has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Teague has responded to

counsel’s motion contending that there was a variance between the

allegations and the proof of the quantity of cocaine, rendering

his guilty plea involuntary and unconstitutional under Apprendi

v. New Jersey, 530 U.S. 466 (2000).     Teague also argues that his

counsel misrepresented to him whether he might be sentenced as a



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51275
                                -2-

career offender and that the Government failed to timely notice

its intent to enhance his sentence for being a career offender.

     Our independent review of the brief, Teague’s response, and

the record discloses no nonfrivolous issue.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.